FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAJJI BONJEMAA,                                  No. 08-73017

               Petitioner,                       Agency No. A079-165-951

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Hajji Bonjemaa, a native and citizen of Morocco, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Bonjemaa’s motion to

reopen as untimely where the motion was filed almost four years after the BIA’s

final administrative order, see 8 C.F.R. § 1003.2(c)(2), and Bonjemaa failed to

demonstrate changed circumstances in Morocco to qualify for the regulatory

exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 987-90.

      PETITION FOR REVIEW DENIED.




                                         2                                   08-73017